ENTRÉE GOLD INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2010 (In United States dollars unless stated otherwise) INTRODUCTION This discussion and analysis of financial position, results of operations and cash flows (“MD&A”) of Entrée Gold Inc. (the “Company”) should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2009.Additional information relating to the Company, including the Company’s Annual Information Form is available on
